Citation Nr: 1438836	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-12 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a left hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Baumhart, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from February 1971 to February 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening a claim of service connection for a left hip disability.

The matter of service connection for a left hip disability on de novo review is being REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if action on his part is needed.


FINDINGS OF FACT

1.  A March 1973 rating decision denied the Veteran service connection for a left hip disability essentially based on a finding that such disability pre-existed, and that any increase during service was due to the natural progression of the disease or injury, not his military service.

2.  Evidence received since the March 1973 rating decision includes a private medical opinion that relates the Veteran's left hip disability was aggravated beyond its natural progression by his duties in service; relates to the unestablished fact necessary to substantiate the claim for service connection for left hip disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  The March 1973 rating decision in which the RO denied service connection for a left hip disability is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104. 20.302, 20.1103 (2013).

2.  New and material evidence has been received, and the claim of service connection for a left hip disability may be reopened.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claim.  However, inasmuch as this decision grants in full that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

A March 1973 rating decision denied the Veteran service connection for a pre-existing left hip disability based essentially on a finding that any such disability, which was noted on his entrance examination, was not aggravated by his military service.  The pertinent evidence of record at the time of the March 1973 rating decision included the Veteran's service treatment records (STRs) and a lay statement indicating that he was having trouble with his left hip.  He did not file a notice of disagreement with the decision or submit additional evidence within a year following.  Accordingly, the March 1973 RO decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F. 3d 1362, 1367-68 (Fed. Cir. 2011) ("VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim.").

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  See 38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  See 38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a), and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Additional pertinent evidence received since the March 1973 rating decision includes VA outpatient treatment records and examination reports from the Columbia VA Medical Center (VAMC), lay statements from the Veteran, and a private medical opinion stating that the Veteran's left hip disability was aggravated by his military duties.  The records document ongoing complaints and treatment for a left hip disability, resulting in a total left hip replacement in February 2010.

The opinion from the Veteran's private orthopedic specialist, received in August 2010, noted that the Veteran has been under his orthopedic care for his left hip disability, and that the he underwent a left total hip replacement in February 2010 as secondary to traumatic arthritis due to a dislocation in 1967 (which pre-existed service).  The Veteran's private orthopedist stated that the Veteran reported experiencing a moderate amount of left hip pain due to increased activity in the military from 1971 to 1973, while performing his required duties.  The orthopedist noted that this increased activity on an already injured hip in 1967, progressed the hip arthritis to the point of needing disability in 1994, and his hip surgery in February 2010.

The Veteran's records from the Social Security Administration (SSA) show that the Veteran was granted benefits based on osteoarthritis with an onset date of September 1994.  On the VA examination in April 2011, degenerative joint disease and total left hip replacement was diagnosed.

After review of the evidence submitted since the previous rating decision became final, the Board finds that the opinion by the Veteran's private orthopedist addresses a previously unestablished fact as it states that the Veteran's pre-existing left hip disability was aggravated by his military service.  Because absence of a nexus between a current left hip disability and its aggravation due to the Veteran's military service was a basis for the previous denial of the claim, and particularly in light of the low threshold standard for reopening endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the new evidence also raises a reasonable possibility of substantiating the claim.  Therefore, it is both new and material, and the claim of service connection for a left hip disability may be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for a left hip disability is granted.



REMAND

The Veteran receives ongoing treatment for his left hip disability; however, the most recent treatment records associated with the record are dated in April 2011.  As more recent treatment records may contain pertinent information and are constructively of record, they must be secured.  See 38 C.F.R. § 3.159.

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorder noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).

The Veteran's STRs noted on his entrance examination a pre-existing left hip disability.  He reports that his current left hip disability resulted from his increased severity of his disability that was due to his military service.  As the Veteran's entrance examination noted a pre-existing left hip disability, the presumption of soundness does not attach, and the VA must show by clear and unmistakable evidence that any increase in severity during service was due to the natural progress of the disease and not military service.  See 38 C.F.R. § 3.306.

On April 2011 VA left hip examination, he reported that his left hip disability was aggravated during his military service, and that since his service it has become progressively worse, to the point of requiring a left total hip replacement in February 2010.  The diagnosis was degenerative joint disease and prior replacement of the left hip.  The VA examiner opined that the current left hip disability was less likely than not (less than 50% probability) caused by or a result of the Veteran's military service.  The examiner's rationale was based on no evidence in the service medical records for a permanent increase in the severity if the Veteran's left hip problems while on active duty and that these events are now very remote in time.  The examiner opined that the current left hip disability was not aggravated by the Veteran's military service.

The Veteran's private opinion stated that the Veteran's left hip disability increased in severity during service as a result of his required military duties.  The examiner based their opinion on the Veteran's reports of moderate left hip pain due to the increased activity in the military, and stated that this increased activity on an already injured hip in 1967 progresses arthritis to the point of needing disability in 1994, and ultimately his total left hip replacement in February 2010.

The Board finds that the opinions offered by the VA examiner and the Veteran's private orthopedist are inadequate for rating purposes because their rationales fail to discuss the significance of the pre-existing left hip disability becoming symptomatic during service, and whether these symptoms demonstrate an increase in severity beyond the natural progress of the disability.  Accordingly, another opinion regarding the issue of aggravation of the left hip disability is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate) and see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (an opinion is inadequate as it is conclusory without explanation of the rationale).

Accordingly, the case is REMANDED for the following:

1.  Secure for the record copies of the complete clinical records of all VA evaluations and treatment the Veteran has received for his left hip disability since April 2011.  He should also be asked to identify any non-VA providers of evaluations or treatment he has received for his left hip disability and to provide releases for VA to secure all private records of such evaluations and/or treatment.  Secure complete copies of all outstanding records from all providers identified.  If any records sought are unavailable, the reason must be noted in the record, and the Veteran should be so advised.

2.  After the development sought above is complete, arrange for the Veteran's entire record, to specifically include this remand, to be forwarded to an orthopedic specialist for an addendum medical opinion. [Please request this medical opinion from an orthopedic specialist other than the VA examiner from the April 2011 VA exam.  No additional VA examination is required unless determined necessary by the orthopedic specialist]  The Veteran's claims file, to include this remand, the STRs noting treatment for hip pain (to include a May 1971 STR noting that the hip was more painful at night since falling on it in judo), and the conflicting medical opinions from the April 2011 VA examiner and the Veteran's private orthopedist opinion from August 2010, must be reviewed by the specialist.  Upon review of the claims file and previous medical opinions, the specialist should provide an opinion that responds to the following:

(a)  Did the Veteran's left hip disability at least as likely as not (50% or greater probability) increase in severity during service?  Specifically, the specialist should discuss and account for the left hip disability becoming symptomatic during service.  [The Veteran's left hip was noted on his entrance examination, but found to be non-disqualifying on induction.]

(b)  If the answer to (a) is yes, is the increase in severity of the Veteran's left hip disability during service clearly and unmistakably due to the natural progression of the disability?

(c)  The specialist should then address each medical opinion from the April 2011 VA examiner and the Veteran's private orthopedist nexus opinion.  The specialist should express agreement or disagreement with each opinion and provide a detailed rationale for all opinions, citing to specific factual data/medical literature as deemed appropriate.

3.  Then review the record and readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


